

Exhibit 10(a)54
1998 EQUITY OWNERSHIP PLAN
 OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective for Grants and Elections After February 13,
2003)


Certificate of Amendment


Amendment No. 1


THIS INSTRUMENT, executed this 23rd day of December, 2005, but made effective
January 1, 2005, constitutes the First Amendment of the 1998 Equity Ownership
Plan of Entergy Corporation and Subsidiaries, as amended and restated effective
for grants and elections after February 13, 2003 (the “Plan”).


All capitalized terms used in this document shall have the meanings assigned to
them in the Plan unless otherwise defined in this document.


Pursuant to Section 9.1 of the Plan, the Plan is amended as follows:


An Addendum is added at the end of this Plan to read as follows:


ADDENDUM


Notwithstanding any other Plan provision to the contrary, all deferrals of
Awards granted or vested on and after January 1, 2005 (“409A Benefits”) are
subject to Internal Revenue Code Section 409A.  Participants are hereby allowed
to make new payment elections with respect to all 409A Benefit amounts deferred
under this Plan in accordance with Internal Revenue Service Notice 2005-1,
Q&A-19(c) and related Proposed Treasury Regulations under Internal Revenue Code
Section 409A.  Such elections shall be made in accordance with the Payment
Election Forms attached to this Addendum.  This Addendum shall in no way modify
any provisions of this Plan with respect to Awards granted and vested before
January 1, 2005, including any earnings or appreciation thereon, and such
grandfathered benefits shall not be subject to Internal Revenue Code Section
409A.


Without limiting in any way the provisions set forth in the immediately
preceding paragraph, the deferral feature with respect to any stock option
granted prior to February 13, 2003 and exercised on or after January 1, 2005
(“Eligible Options”) is hereby removed from such Eligible Option, unless a
System Management Participant irrevocably elects, prior to January 1, 2006 and
in accordance with Internal Revenue Service Notice 2005-1, Q&A-19(c), to defer
the gain associated with all Eligible Options granted to such System Management
Participant.  In addition, a System Management Participant may irrevocably
elect, prior to January 1, 2006 and in accordance with Internal Revenue Service
Notice 2005-1, Q&A-20, to cancel the deferral feature on any Eligible Options
exercised by such System Management Participant in calendar year 2005 and for
which the System Management Participant had made a prior deferral election.  Any
such elections shall be made using the Transitional Payment  Election Form for
Option Gains attached to this Addendum.


IN WITNESS WHEREOF, the Personnel Committee has caused this First Amendment to
the 1998 Equity Ownership Plan of Entergy Corporation and Subsidiaries to be
executed by its duly authorized representative on the day, month, and year above
set forth.



 
 
PERSONNEL COMMITTEE
through the undersigned duly authorized representative


/s/ William E. Madison
WILLIAM E. MADISON
Senior Vice-President,
Human Resources and Administration


